continued from PTO-303, item 3(a):
The amendments to the independent claims are new issues requiring further search and/or consideration. Such further consideration and search was performed under AFCP 2.0 per Applicant’s request. However, because the amendments do not place the application in condition for allowance, as detailed below, and because they raise potential new grounds of rejection, the amendments do not materially reduce or simplify the issues for appeal, and therefore, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
“Applicant respectfully submits that 3GPP fails to disclose or suggest all of the elements of the claims. For example, 3GPP fails to disclose or suggest, at least, transmitting a message via a control plane, on a MB2 control interface, to a GCS application server from a BM-SC, indicating whether to establish a security association configured for secure negotiation of security options on a user plane in a MB2 user interface between the GCS application server and the BM-SC.” (see page 13, last par)
Examiner maintains:
3GPP TR rel. 12 discloses “C) Security for GCSE_LTE communication between EPC/MuSe and GCS AS in Rel-12, I.e., MB2 interface (MB2-C and MB2-U) between the MuSe/BM-SC and GCE AS for broadcast (control and user plane), as well as SGi/Rx for Unicast, I.e., SGi between S/P-GW and GCS AS, and Rx between PCRF and GCS AS.” (see 3GPP TR rel. 12, page 11); and
“6.3.4.3.3 MB2 interface protection MB2 interface handles the communication between GCS AS and BM-SC for signalling data (MB2-C) and user data (MB2-U). MB2 interface shall be protected against eavesdropping and manipulation of data. Confidentiality and integrity protection can be achieved by NDS/IP.” (see 3GPP TR, rel. 12, page 20)
Therefore, the reference disclose the claimed limitation.
(b)	Applicant submits:
“However, this fails to disclose that transmitting a message on a MB2 control 
nd par)
Examiner maintains:
The reference disclose the claimed limitation (see (a) above). 
(c)	Applicant submits:
“However, this section of 3GPP also fails to disclose that the message is transmitted on a MB2 control interface that indicates the security association is to be established on a user plane in a MB2 user interface between the GCS AS and BM-SC, as recited in the claims.” (see page 15, 1st par)
Examiner maintains:
The reference disclose the claimed limitation (see (a) above).


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492